                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION
                                    No. 2:20-CR-46-1M

UNITED STATES OF AMERICA                         )
                                                 )
                v.                               )
                                                 )             ORDER STAYING
DONCHEZ GRAMBY,                                  )          DEFENDANT==S RELEASE
                                                 )
                Defendant.                       )


       This case came before the court for hearing today on the government’s oral motion,

pursuant to 18 U.S.C. § 3142(f), to detain defendant pending trial. Finding that defendant had

rebutted the presumption of detention set forth in 18 U.S.C. § 3142(e)(3) and based upon its

consideration of the factors set forth in 18 U.S.C. § 3142(g), the court ordered that defendant be

released upon his compliance with specified conditions. The government then indicated its

intention to seek review of the release order by the presiding District Judge, pursuant to 18 U.S.C.

§ 3145(a)(1), and made an oral motion that defendant’s release be stayed pending such review.

       The government’s motion for stay shall be ALLOWED on the following terms:

       1.      Any motion by the government for review of the release order in this case shall be

made in writing and filed by 4:30 p.m. on January 27, 2021.

       2.      The release of defendant shall be STAYED and he shall remain in custody until

4:30 p.m. on January 27, 2021, pending filing of the government’s motion for review.

       3.      If the government files its motion for review by 4:30 p.m. on January 27, 2021, the

stay shall continue in effect until the court’s resolution of the government’s motion.

       4.      If the government fails to file its motion for review by 4:30 p.m. on January 27,

2021, the stay shall terminate at that time.




            Case 2:20-cr-00046-M Document 30 Filed 01/27/21 Page 1 of 2
SO ORDERED, this 27th day of January 2021.


                                        __
                                         ____________
                                                    _ _______________
                                                                    _____
                                                                       ______
                                        ________________________________
                                        K
                                        KI MBERLY
                                        KIMBERLY LY
                                                 L Y A. SWANK
                                           i d States Magistrate
                                        United           i         d
                                                                 Judge




                                    2

   Case 2:20-cr-00046-M Document 30 Filed 01/27/21 Page 2 of 2
